DISMISS; Opinion Filed March 11, 2020




                                         In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00026-CR

                  HAXAN WALDELL PALMER, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 283rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-58280-T

                       MEMORANDUM OPINION
                  Before Justices Bridges, Molberg, and Carlyle
                           Opinion by Justice Carlyle
      After a jury found him guilty of the first-degree felony offense of compelling

prostitution of a child, Haxan Waldell Palmer entered into a written plea bargain

agreement with the State which appears in the record. The State agreed to

recommend a seven-year sentence in exchange for Mr. Palmer waiving his right to

appeal. Mr. Palmer confirmed this agreement in open court. The trial court followed

the agreement, sentenced Mr. Palmer to seven years in prison, and certified that Mr.

Palmer had waived his right to appeal.
      Mr. Palmer filed a pro se notice of appeal with this Court. Mr. Palmer declined

appointment of counsel, stating he intended to represent himself on appeal.

Nevertheless, the trial court appointed standby counsel. This Court questioned its

jurisdiction. Standby counsel and the State agreed we lacked jurisdiction because

appellant waived his right to appeal in exchange for the seven-year sentence. Mr.

Palmer did not address the jurisdictional question but filed a brief challenging the

trial court’s judgment and asking us to overturn his conviction.

      When an appellant waives his right to appeal as part of a plea bargain

agreement with the State, as Mr. Palmer did here, a subsequent notice of appeal fails

to “initiate the appellate process,” and this Court has no jurisdiction. Lundgren v.

State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014). If a court of appeals lacks

jurisdiction, it must dismiss the appeal. See Jones v. State, 488 S.W.3d 801, 808

(Tex. Crim. App. 2016).

      We dismiss this appeal for want of jurisdiction.



                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
200026F.U05




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

HAXAN WALDELL PALMER,                       On Appeal from the 283rd Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. F18-58280-T.
No. 05-20-00026-CR         V.               Opinion delivered by Justice Carlyle.
                                            Justices Bridges and Molberg
THE STATE OF TEXAS, Appellee                participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 11th day of March, 2020.




                                      –3–